In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Floyd, J.), en*308tered November 1, 1991, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs have raised triable issues of fact (see, CPLR 3212) as to whether the offending instrumentality was situated on the property owned by the defendants. Mangano, P. J., Rosenblatt, Lawrence and Joy, JJ., concur.